The court set aside the verdict largely upon its lack of reliance upon the testimony of the *Page 679 
only eyewitness to the accident, due to the witness having made on a material point a statement shortly after the accident different from that testified to by her. It was for the jury, not the court, to pass upon the credibility of the witness' testimony. Further, the statement of the decedent to his wife at the hospital of what happened at the time of the accident, taken in connection with the physical facts and other undisputed facts in evidence, furnished a reasonable basis of fact upon which the jury might have reached their verdict. The motion to set aside the verdict should have been denied.
   There is error, and the Superior Court is directed to enter judgment upon the verdict as rendered.